667 F.2d 792
Ramon SANDOVAL-VERA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 81-7229.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 6, 1982.Decided Feb. 8, 1982.

Linton Joaquin, Keene, Cal., for petitioner.
Lawrence B. Gotlieb, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
On Petition to Review a Decision of the Board of Immigration Appeals.
Before CHOY, GOODWIN and FARRIS, Circuit Judges.
PER CURIAM:


1
Ramon Sandoval-Vera, charged with unlawful entry into the United States, was ordered to show cause why he should not be deported.  At a hearing on the order, two unauthenticated documents labeled "Information Page," purporting to show his place of birth, were introduced over Sandoval-Vera's objection.  The Immigration Judge erred in overruling a timely objection to the introduction of the unauthenticated documents.

The burden is on the I.N.S. to prove:

2
deportability by "clear, unequivocal, and convincing evidence."  Woodby v. I.N.S., 385 U.S. 276, 277, 87 S. Ct. 483, 484, 17 L. Ed. 2d 362 (1966); 8 C.F.R. 242.14(a).  To prove deportability, the INS must show that the subject of the deportation proceeding is an alien who is deportable under the Immigration and Naturalization Act.  As a part of its burden, therefore, the I.N.S. must prove "alienage," i.e., that the subject of the proceeding is an alien.


3
Iran v. I.N.S., 656 F.2d 469, 471 (9th Cir. 1981).  The evidence introduced here to prove alienage was inadmissible.  The I.N.S. therefore failed to meet this part of its burden.


4
REVERSED AND REMANDED.